Case 4:19-cv-08426-YGR Document 5-1 Filed 12/27/19 Page 1 of 2




      Exhibit A
            Case 4:19-cv-08426-YGR Document 5-1 Filed 12/27/19 Page 2 of 2




Reg. No. 5,869,723         The California Beach Co,LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                           614 Evergreen St
Registered Sep. 24, 2019   Burbank, CALIFORNIA 91505

                           CLASS 20: Play yards; Play yards for pets; Playpens for babies
Int. Cl.: 20, 22
                           FIRST USE 3-6-2018; IN COMMERCE 3-6-2018
Trademark
                           CLASS 22: Tents; Tents; Tents for mountaineering or camping
Principal Register
                           FIRST USE 3-6-2018; IN COMMERCE 3-6-2018

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "PLAYPEN"

                           SER. NO. 88-129,425, FILED 09-24-2018
